Citation Nr: 1144457	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan







INTRODUCTION

The Veteran served on active duty from September 1957 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating action of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

The RO's April 2008 rating decision also denied the Veteran's claims seeking service connection for colon cancer and melanoma.  While those issues were included in the April 2008 notice of disagreement (NOD) and the May 2008 statement of the case (SOC), the Veteran did not include them on his August 2008 substantive appeal.  In fact, in the substantive appeal, the Veteran specifically stated that he was only appealing the issue of entitlement to service connection for bilateral hearing loss.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  As such, those issues are not before the Board and will be discussed no further.  

In addition, in the August 2008 substantive appeal, the Veteran requested a hearing at his local RO before a Veterans Law Judge  However, in the July 2009 Report of Contact Slip, the Veteran indicated that he preferred to have his claims file sent directly to the Board and withdrew his request for a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent and credible evidence of the current existence of the disability for which service connection is being claimed; (2) competent and credible evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent and credible evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to loud aircraft noises and sounds while participating in basic training and serving as an aircraft control and warning operator.  He contends that he first noticed hearing problems after his discharge from service and he has continued experiencing hearing problems since this time.  See Statement entitled Summary of Disabilities Connected to Time in Service.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

According to the August 1957 enlistment examination report, the Veteran denied a history of ear, nose or throat trouble, and the clinical evaluation of his ears and drums was shown to be normal.  The Veteran also had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Also, the whispered voice test administered reflected a score of 15/15, which is considered normal.  

At a May 1960 annual examination, while the clinical evaluation of the Veteran's ears and drums was shown to be normal, he did report a positive history for ear, nose or throat trouble.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
0(10)
0(10)
5(15)
0(5)
LEFT
10(25)
5(15)
0(10)
0(10)
0(5)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  Based on these examination results, the Veteran was found qualified for Flying Class level III.  

At a May 1961 annual flight examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal and, on the authorized audiological evaluation pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
0(10)
-5(0)
LEFT
0(15)
0(10)
-10(0)
-10(0)
0(5)
The Veteran was found qualified for Flying Class level III as well as the physical fitness rating test and the treatment provider at the Flight Surgeon's office approved and signed off on the Veteran's May 1961 Medical Recommendation for Flying Duty.  

At a March 1962 annual flight examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal and on the authorized audiological evaluation pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-5(5)
-5(5)
XXXX
-5(0)
LEFT
0(15)
-5(5)
-5(5)
XXXX
0(5)

Based on the examination results, the Veteran was found qualified for Flying Class level III and the treatment provider at the Flight Surgeon's office approved and signed off on the Veteran's March 1962 Medical Recommendation for Flying Duty.  

On the January 1966 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he denied a history of ear, nose or throat trouble on his medical history report.  On the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
0(10)
0(10)
5(10)

In his March 2008 statement, the Veteran provided a description of his military duties.  Specifically, he discussed serving as member of the aircrew "on [the] RC 121 Aircraft" and exceeding 3000 hours of flight time while fulfilling his military duties.  In an April 2008 statement, the Veteran described his exposure to acoustic trauma while performing his military duties.  According to the Veteran, he served as aircrew at the Otis Air Force Base for three years, the aircraft he worked with contained four very noise radial engines, and the average flight exposure time to these engines ranged between twelve to fourteen hours a day.  In a Statement entitled Summary of Disabilities Connected to Time in Service, the Veteran indicated that he first noticed hearing problems after his discharge from the Air Force in 1966.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's military records show that his military occupational specialty (MOS) from September 1957 to February 1962 was that of aircraft control and warning operator.  As discussed above, his May 1961 and March 1962 examination reports reflect that he was found fit for flying duty and the May 1961 Medical Recommendation for Flying Duty shows that he completed 800 hours of total flying time.  These documents verify that the Veteran was exposed to aircraft noises and sounds while performing his military duties.  Furthermore, in the April 2008 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in March 2008, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
55
70
LEFT
30
35
30
40
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral 
hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385 (2011).  

During the March 2008 VA examination, the examiner reviewed the Veteran's claims file and noted that the Veteran was exposed to aircraft noises and sounds while serving in the military.  The Veteran noted that he had worked in the computer software business since his period of military service and did not report any post-service occupational or recreational noise exposure.  Based on her review of the records, as well as her discussion with, and evaluation of, the Veteran, the examiner diagnosed the Veteran with bilateral hearing loss and determined that it is not likely that the Veteran's hearing loss is related to his noise exposure in service.  She did not provide an explanation or rationale for her conclusion.  

The Veteran also submitted a letter from his private physician, J.L, M.D., dated in April 2008.  In the letter, Dr. J.L. acknowledged the Veteran's three year history serving in the U.S. Air Force working with, and surrounded by, aircraft noise.  Dr. J.L. further noted that the Veteran had no other significant history of noise exposure and diagnosed him with "high-frequency hearing loss of a sensorineural nature" which he described as "consistent with excess noise exposure."  According to Dr. J.L., the Veteran's hearing loss was due to his history of noise exposure.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his discharge from the military.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be competent and credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this determination, the Board relies on the Veteran's conceded noise exposure and his competent and credible post-service assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  In addition, the Board notes that the RO granted the Veteran service connection for tinnitus based on the same claim of noise exposure in the April 2008 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the March 2008 VA medical opinion but notes that this examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud aircraft noise while carrying out his duties, his assertions that he began experiencing hearing problems after his discharge from the military, and his contention that he did not experience any post-service occupational and recreational noise exposure.  Furthermore, the examiner did not provide any type of rationale or explanation for her conclusion.  Thus, the Board finds that the VA examiner's opinion is inadequate and has little probative value.  When weighed against the Veteran's reported onset in service, continuity of symptomatology since service, and the positive April 2008 opinion, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's competent and credible complaints of continuing hearing problems since service.  
Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises therein.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


